Citation Nr: 0703267	
Decision Date: 02/02/07    Archive Date: 02/14/07	

DOCKET NO.  05-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a sleep disorder. 

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as diverticulosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
November 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 

Upon review of this case, it would appear that the veteran 
has chosen not to perfect his appeal regarding the issues of 
service connection for bilateral hearing loss, the residuals 
of radiation exposure, and asbestosis.  Accordingly, those 
issues are not currently before the Board.


FINDINGS OF FACT

1.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

2.  A chronic sleep disorder is not shown to have been 
present in service, or at any time thereafter.

3.  A gastrointestinal disorder, claimed as diverticulosis, 
is not shown to have been present in service, or for many 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic sleep disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A chronic gastrointestinal disorder, claimed as 
diverticulosis, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 121 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of August 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records, a VA audiometric examination 
report, and a statement from the veteran's private physician.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; service medical records; VA and private 
outpatient treatment records; a VA audiometric examination 
report; and a statement from the veteran's private physician.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for chronic 
tinnitus, as well as for a sleep disorder, and a chronic 
gastrointestinal disability, claimed as diverticulosis.  In 
pertinent part, it is contended that all of the disabilities 
in question had their origin during the veteran's period of 
active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic tinnitus, a chronic sleep disability, or 
a chronic gastrointestinal disorder, including 
diverticulosis.  While in February 1974, during the veteran's 
period of active military service, he received treatment for 
what was described at that time as an "upset stomach," that 
symptomatology was apparently the result of "eating spicy 
foods," and resolved without residual disability.  As of the 
time of a service separation examination in August 1986, the 
veteran's ears, as well as his abdomen and viscera were 
within normal limits.  A neurological evaluation conducted at 
that time was similarly within normal limits, and no 
pertinent diagnoses were noted.  

The earliest clinical indication of the presence of a chronic 
gastrointestinal disorder is revealed by a report of a 
private colonoscopy conducted in February 2003, almost 
17 years following the veteran's discharge from service, at 
which time there was noted the presence of mild left and 
right-sided diverticulosis, as well as mild to moderate 
external hemorrhoids.  While during the period from February 
2001 to November 2003, the veteran was heard to complain of 
various problems sleeping, those problems were apparently the 
result of a nonservice-connected bipolar disorder and/or 
treatment therefor.  To date, it has yet to be demonstrated 
that the veteran suffers from a chronic sleep disorder of any 
kind.  Tinnitus, first noted on VA audiometric examination in 
January 2004, had reportedly begun approximately eight years 
earlier, placing the inception of that disability at a point 
in time no earlier than 1996.  

Based on a review of the entire evidence of record, the Board 
is unable to reasonably associate the veteran's tinnitus or 
diverticulosis, first persuasively documented many years 
following service discharge, with any incident or incidents 
of his period of active military service.  Nor has it been 
demonstrated that the veteran suffers from a clinically-
identifiable sleep disability apart from that noted as a 
symptom of his (nonservice-connected) bipolar disorder.  
Under the circumstances, the veteran's claims for service 
connection must be denied.  


ORDER

Service connection for tinnitus is denied.  

Service connection for a sleep disorder is denied.

Service connection for a gastrointestinal disorder, claimed 
as diverticulosis, is denied.

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


